Citation Nr: 0706154	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  90-44 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial disability rating higher than 
40 percent for hematuria.

3.  Entitlement to an initial compensable disability rating 
for residuals of a right eye injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The appellant had certified active duty for training from 
January 1974 to May 1974, with additional periods of active 
duty for training and/or inactive duty for training.  He 
reportedly had inactive duty for training from August 23, 
1980 to August 24, 1980; active duty for training from 
January 20, 1982 to January 31, 1982; inactive duty for 
training from January 11, 1986 to January 12, 1986; and 
active duty for training from January 13, 1986 to January 30, 
1986.

An Army National Guard Retirement Credits Record shows that 
he had active duty for training and/or inactive duty for 
training during the periods of: January 11, 1974 to May 10, 
1974; June 24 1974 to June 26, 1974; June 29, 1974 to June 
30, 1974; May 31, 1975 to June 14, 1975; October 31, 1975; 
January 31, 1976; February 1, 1976; July 10, 1976 to July 24, 
1976; July 21, 1977 to August 6, 1977; July 22, 1978 to 
August 5, 1978; August 18, 1979 to September 1, 1979; July 
12, 1980 to July 26, 1989; August 25, 1980 to August 31, 
1980; September 1, 1980 to September 30, 1980; October 1, 
1980 to October 19, 1980; October 20, 1980 to October 31, 
1980; November 1, 1980 to November 31, 1980; December 1, 1980 
to December 31, 1980; January 1, 1981 to January 23, 1981; 
August 4, 1983 to August 20, 1983; July 5, 1984 to July 21, 
1984 and from July 10, 1985 to July 27, 1985.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated since 
January 1987 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which adjudicated 
the issues on appeal.  

In May 1991, the Board remanded this appeal to the RO to 
verify the appellant's periods of active duty for training 
and/or inactive duty for training, to determine whether the 
appellant intended to continue his appeal as to all issues, 
to schedule the appellant for a period of observation and 
evaluation, and to afford the appellant a VA ophthalmologic 
examination.  Thereafter, the appellant's case was 
transferred to the RO in San Juan, Puerto Rico.  

In August 1995, the Board again remanded this appeal to the 
RO to make another attempt to verify the appellant's periods 
of service and to afford him orthopedic, cardiovascular, and 
psychiatric examinations.  In September 1999, the Board 
adjudicated issues involving service connection for 
conjunctivitis, a foreign body in the right third metacarpal, 
refractive errors, and blood in the stool, while remanding 
the remaining issues for further development.  

In August 2004, the Board adjudicated issues involving 
service connection for a left shoulder disorder, a heart 
disorder, and a left elbow disorder.  The Board then remanded 
the remaining issues to verify the appellant's period of 
service after July 1985, and to afford the appellant 
psychiatric, urologic, and ophthalmologic examinations.  The 
case is once again before the Board for review.  


FINDINGS OF FACT

1.  The appellant was first diagnosed with hypertension in 
May 1986, at which time he was not on active duty or active 
duty for training, and his current hypertention is not 
related to service. 

2.  The appellant's hematuria does not involve incontinence 
so as to require the use of absorbent materials. 

3.  The appellant's visual acuity in his right eye is 
correctable to 20/25.

4.  The appellant's residuals of a right eye injury do not 
involve pain, rest-requirements, or episodic incapacity. 



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during a 
period of active duty service or active duty for training.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5102, 5103, 5103A, 
5106, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  The criteria for an initial disability rating higher than 
40 percent for hematuria have not been met.  38 U.S.C.A. § 
1155 (West Supp. 2005); §§ 4.1-4.14, 4.115, Diagnostic Code 
7512 (2006).

3.  The criteria for an initial compensable disability rating 
for residuals of a right eye injury have not been met.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 
4.84a, Diagnostic Codes 6009, 6079 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hypertension

A veteran may be awarded service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) 
(2006).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. 
§ 3.6(a), (d).

If the claimant does not qualify as a "veteran" with 
respect to a particular claim, the claimant is not entitled 
to certain legal presumptions, such as the presumption 
relating to certain chronic diseases and disabilities (38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309), the 
presumption of soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304), and the presumption of aggravation (38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306), which apply only to periods of 
active military service.  See Paulson v. Brown, 7 Vet. App. 
466, 470.

With respect to this case, if the claimant does not have 
"veteran" status, then presumptive service connection 
principles (see 38 C.F.R. §§ 3.307, 3.309 - service 
connection may be granted presumptively for a veteran whose 
hypertension became manifested to a compensable degree within 
one year after conclusion of active duty) would not be the 
bases for a favorable resolution of the claim.

Since hypertension is considered a "disease" and not an 
"injury", the appellant can only be awarded service 
connection by establishing that his hypertension had its 
onset during a period of active duty or ACDUTRA.  
Unfortunately, the record shows that his hypertension was 
first diagnosed in May 1986, during which time the appellant 
was not on active duty service or ACDUTRA  

The record shows that on January 11, 1986, the appellant 
injured his left elbow and abdomen after falling while on 
INACDUTRA.  Consequently, the appellant was hospitalized from 
January 13, 1986 to January 29, 1986.  During this admission, 
the appellant was transferred to the intensive care unit 
after developing some premature ventricular contractions 
(PVCs).  A cardiac monitor revealed sinus bradycardia and 
normal sinus rhythm.  His blood pressure was 100/70.  An EKG 
revealed occasional PVCs and on acute ischemic attacks.  
Therefore, the diagnostic impression was frequent PVCs 
secondary to anxiety, pain, and hyperventilation.  At no time 
was hypertension diagnosed.  Such facts provide evidence 
against this claim, indicating a disorder that began well 
after service. 
 
On May 1, 1986, the appellant was hospitalized at St. 
Elizabeth's General Medical Center for right-sided weakness 
and chest pains, possibly pleuritic in nature.  His blood 
pressure was noted to be 130/90; however, a diagnosis of 
hypertension was not provided at that time.  On May 19, 1986, 
the appellant was admitted to the Walson Medical Clinic where 
he was diagnosed with (1) non-cardiac chest pain, probably 
musculoskeletal; (2) anxiety attacks; and (3) labile 
hypertension.  This is the first confirmed diagnosis of 
hypertension in the record.  

The Board has reviewed the entire claims file, including 
numerous service medical records, which shows that the 
appellant was first diagnosed with labile hypertension in May 
1986.  However, there is no evidence that the appellant was 
on active duty  or ACDUTRA during this period.  Instead, 
records from the New Jersey National Guard show that the 
appellant was on INACDUTRA during his initial injury on 
January 11, 1986, with no evidence that his duty status was 
subsequently changed to ACDUTRA, to include the period when 
he was first diagnosed with hypertension in May 1986.  Since 
service connection is only warranted for an injury and not a 
disease during INACDUTRA, and since hypertension is clearly a 
disease, there is no basis to grant service connection for 
hypertension.  

The Board has also reviewed blood pressure readings.  
However, these readings, overall, do no suggest that the 
disorder at issue began, or was caused by, the veteran's 
service.  For example, there is no indication of abnormally 
high blood pressure readings beginning during service.  In 
this regard, it is important to note that a sporadic high 
blood pressure reading, in and of itself, would not indicate 
the beginning of hypertension.  Simply stated, overall, the 
blood pressure readings do not indicate a disorder that 
began, or was associated with, service. 

Overall, the evidence shows that the appellant was first 
diagnosed with hypertension in May 1986, at which time he was 
not on active duty or ACDUTRA.  Accordingly, since the 
appellant does not have veteran status with respect to his 
hypertension, the appeal is denied. 
II.  Increased Rating for Hematuria

The appellant's injury to his bladder in January 1986 was 
deemed to have been incurred in line of duty.  Several days 
later testing revealed microscopic hematuria.  As a result, a 
January 1987 rating decision granted service connection and 
assigned a 10 percent disability rating for hematuria, 
effective April 1986.  In March 1987, the RO changed the 
effective date to February 1, 1986.  The appellant appealed 
the 10 percent disability rating.  

In February 1994, the RO reduced the appellant's service-
connected hematuria to the noncompensable (zero percent) 
level.  In a September 1999 decision, however, the Board 
found that the RO's reduction was improper and therefore 
restored the 10 percent disability rating.  

After additional medical evidence was obtained, the RO issued 
a rating decision in October 2005 in which it granted a 40 
percent disability rating for the appellant's hematuria, 
effective February 1, 1986.  Therefore, the issue on appeal 
is entitlement to an initial disability rating higher than 40 
percent for hematuria. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Since the appellant's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant's hematuria has been rated by analogy to 
chronic cystitis.  According to Diagnostic Code (DC) 7512, 
chronic cystitis is to be rated as voiding dysfunction. 38 
C.F.R. § 4.115b.  Voiding dysfunction is rated under the 
three subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  38 C.F.R. § 4.115a.  However, since 
neither urinary frequency nor obstructive voiding provides 
for a disability rating higher than 40 percent, the Board 
need only consider the criteria for urine leakage.  

Urine leakage contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence.  A 60 percent rating is assigned when these 
factors require the use of an appliance or the wearing of 
absorbent materials which must be changed more than four 
times per day.  38 C.F.R. § 4.115a.

In this case, however, there is no evidence that the 
appellant wears absorbent materials.  The appellant testified 
at two personal hearings held in August 1988 and August 1989, 
during which time he made no reference to incontinence or the 
use of absorbent materials.  The Board also reviewed numerous 
VA outpatient treatment records as well as several VA 
genitourinary examination reports, none of which indicates 
that the appellant has ever worn absorbent materials.  Of 
particular relevance, a September 2004 VA genitourinary 
examination report specifically notes that the appellant does 
not experience incontinence.  In short, these medical records 
provide highly probative evidence against the appellant's 
claim.  The veteran's own statements do not support a higher 
evaluation. 

In conclusion, the Board finds that the appellant's hematuria 
does not meet the criteria for a 60 percent disability rating 
for urine leakage.  Therefore, the preponderance of the 
evidence is against an initial disability rating higher than 
40 percent hematuria.  Accordingly, the appeal is denied. 

II.  Increased Rating for Residuals of a Right Eye Injury

While removing a muffler in January 1983, a piece of metal 
entered the appellant's right eye and scratched the cornea.  
A physical examination of the right cornea revealed a faint 
scar at ten o'clock.  As a result, in a January 1988 rating 
decision, the RO granted service connection and assigned a 
noncompensable disability rating for residuals of a right eye 
injury.  The appellant appealed that decision with respect to 
the noncompensable rating.  See Fenderson, supra. 

An unhealed injury of the eye is to be rated from 10 to 100 
percent disabling for impairment of visual acuity or field 
loss, pain, rest-requirements, or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology, with a minimum rating during 
active pathology of 10 percent.  See 38 C.F.R. § 4.75.  In 
addition, the best distant vision obtainable after best 
correction by glasses will be the basis of rating, except in 
cases of keratoconus in which contact lenses are medically 
required.

Impairment of central visual acuity is rated from 10 percent 
to 100 percent disabling pursuant to 38 C.F.R. § 4.84a, DC 
6061 through DC 6079.  Where service connection is in effect 
for only one eye, the visual acuity in the nonservice-
connected eye is considered to be normal (20/40 or better) 
unless there is blindness in that eye.  38 U.S.C.A. § 
1160(a)(1); 38 C.F.R. §§ 3.383, DC 6070. 

When the vision in the service-connected eye is 20/40 or 
better, and the other eye is not service connected, a 
noncompensable rating is warranted.  38 C.F.R. § 4.84(a), DC 
6079; see also 38 C.F.R. § 4.14 (the use of manifestations 
not resulting from service-connected evaluation are to be 
avoided).  To warrant a compensable rating for visual acuity 
defect in one eye, the evidence must show corrected defective 
visual acuity of at least 20/50 in the service-connected eye.

In this case, the appellant's service-connected right eye 
injury does not meet the criteria for a compensable 
disability rating based on visual acuity.  In this regard, 
the appellant's best distant vision after correction of the 
right eye was 20/20 when examined in September 1988, January 
1989, and January 1999, and 20/25 when examined in September 
2004.  In short, these reports provide highly probative 
evidence against the appellant's claim.  

In addition, the record contains no evidence that the 
appellant's right eye is manifested by pain, rest-
requirements, or episodic incapacity, as required for a 10 
percent disability rating under DC 6009.  The Board has 
reviewed VA examination reports, numerous VA outpatient 
treatment records, and transcripts from two personal 
hearings, none of which mentions pain, rest-requirements, or 
episodic incapacity with respect to the appellant's right 
eye.  

Since the appellant's residuals of a right eye injury do not 
meet the criteria for a 10 percent disability rating under DC 
6009, the Board finds that this disability was properly rated 
at the noncompensable level.  Indeed, VA regulation provides 
that, in every instance, such as this, where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31.  Accordingly, the appeal is denied. 

III.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO and the Appeals 
Management Center (AMC): (1) informed the appellant about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice to the appellant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the appellant was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the appellant and his representative.  
In addition, the appellant has been afforded numerous 
ophthalmologic and urological examinations to assess the 
severity of his residuals of a right eye injury and his 
hematuria.  Overall, these examinations reports appear 
adequate for rating purposes.  

The Board also notes that the RO and the AMC have made 
numerous attempts to verify all periods of ACDUTRA and 
INACDUTRA after July 1985.  Pursuant to the Board's August 
2004 remand, the AMC contacted the Defense Finance and 
Accounting Service (DFAS) office in Indianapolis and 
requested specific dates of all periods of ACDUTRA and 
INACDUTRA after July 1985.  In an October 2005 letter, the 
DFAS indicated that all records after six years and three 
months were unavailable.  It thus appears that the RO 
complied with the Board's August 2004 remand instructions.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding "that 
a remand by this Court or the Board confers on the veteran or 
other claimant, as a matter of law, a right to compliance 
with the remand orders.")

In any event, the Board finds that additional records are not 
necessary to decide the appellant's claim of entitlement to 
service connection for hypertension.  The evidence, as 
outlined above, clearly shows that the appellant was first 
diagnosed with hypertension in May 1986.  There is no 
evidence that the appellant was on active duty or ACDUTRA in 
May 1986; indeed, the record indicates that the appellant was 
on INACDUTRA during this period..  Therefore, there is no 
basis to grant service connection for hypertension.  In 
short, remanding this case back to the RO for further 
development would result only in additional delay with no 
benefit to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

Service connection for hypertension is denied. 

An initial disability rating higher than 40 percent for 
hematuria is denied.

An initial compensable disability rating for residuals of a 
right eye injury is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


